Case 6:19-cv-00350-RRS-PJH Document 22 Filed 07/22/20 Page 1 of 1 PageID #: 683




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 DAMIEN C. DOUCET                             CIVIL ACTION NO. 6:19-cv-00350

 VERSUS                                       JUDGE SUMMERHAYS

 U.S. COMMISSIONER,                           MAGISTRATE JUDGE HANNA
 SOCIAL SECURITY
 ADMINISTRATION

                                    JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of objections, this Court concludes that the Magistrate Judge’s

 report and recommendation is correct and adopts the findings and conclusions

 therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the decision of the

 Commissioner of the Social Security Administration is AFFIRMED, and this matter

 is   DISMISSED     WITH      PREJUDICE,       consistent   with   the      report   and

 recommendation.

             Signed at Lafayette, Louisiana, this 21st day of July, 2020.




                                       _______________________________
                                       ROBERT R. SUMMERHAYS
                                       UNITED STATES DISTRICT JUDGE
